             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 1 of 37




                       IN THE UNITED STATES DISTRICT COURT
1
                        FOR THE WESTERN DISTRICT OF TEXAS
2
                                   WESTERN DIVISION

 3    FREDA YOKUM, PRO SE
                                                                     FILEL
 4
                                                                        SEP25    Z019


                PLAINTIFF,                                       CLERK, U.S.   D4JTOF   C
 5
                                                                WESTERN DIS7
 6
       vs1




 .7




 8     (1)  PARNIOUNT HEALTHCARE CORP.
      d/b/a/ MYSTIC PARK REHABILITATION
 9
      & HEALTHCARE CENTER, LLC.
10
       (2) HUSCH BLA.CKWELL, LLP.
       (3) AFTON SANDS-PURYEAR
11     (4) LORINDA HOLLOWAY
                                          SA 1 9 CA 1 1 7                       F
12

                                                   )Case   No._________
13

                                                   )CIVIL ACTION
14


15

                                                   JJRY TRIAL DEMANDED
16

17

18

19
              PLAINTIFF, FREDA YOKUM' S, ORIGINAL COMPLAINT

20

      TO THE HONORABLE JUDGE OF SAiD COURT:
21

22
             NOW COMES FREDA YOKUM,     (hereinafter called Plaintiff), and

23
      files this complaint alleging violations of her civil rights to

24    equal protection under the constitutional provisions of the

25
      Fourteenth Amendment.

26           Plaintiff Yokum submits these allegations and complaints

27
      against all Defendants mentioned herein, under oath to this

28
      Honorable Court as follows:


                                              7.
             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 2 of 37




                       JURISDICTION          &   VENUE
 2     The action arises under the Fourteenth Amendment to the

 3   United States Constitution and under Title VII of the Civil
 4   Rights Act of 1964, as amended, based upon race, color, age and

 5   Iretaliation. Title 42 U.S.C.      §   1983 for violation of the

 6   Plaintiff's civil rights as guaranteed by the United States
 7   Constitution. Chapter 21 of the Texas Labor Code based upon
 8   race, color,    and retaliation.

 9      1.   This Court has supplemental jurisdiction over State claims

10   discussed below under 28 U.S.C. Section 1367(a) because they
11   arise out of the same case or controversy. Violations of
12   Plaintiff's rights have occurred in San Antonio,          Bexar County,

13   Texas. Thus, this venue is properly placed with this Texas

14   Federal Court.     Intra district Assignment.       This lawsuit should be

15   assigned to the Western District of Texas because a substantial
16   amount of the events or omissions, which have given rise to this
17   complaint, occurred within Bexar County.

18      2. It is   Plaintiffs contention that because of        i)   obstruction

19   of justice,     (withholding factual information that was

20   ipertinent/relevant to the facts of the case), ii)          conspiracy to

21   intentionally, and with malice-deprive the plaintiff of equal

22   protection of the laws, by intentionally withholding material
23   evidence proving the plaintiff was wrongfully terminated,
24   iii)perjury by the testifying employee of the defendant, only
25   presenting hearsay evidence benefiting the Defendant,             this

26   testimony was given with no sworn affidavit, to the court or
27   Plaintiff attorneys, prior to testimony or during court
28   procedures. Defendants resisted Plaintiff request for discovery.


                                            2
            Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 3 of 37




 1     3.   The Plaintiff's race of African American decent, age

 2   over 40 years,       is within the definition of a protected person

     under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

 4   2000e, as amended,         and    5   U.S.C. §   701-706 and § 7211, which

 5   also subjected the plaintiff to a pattern and practice of racial

 6   discrimination, retaliation of conduct,               in denial of rights,

 7   privileges, and immunities guaranteed by the Constitution of the

 8   United States and the laws of the State of Texas.
 9     4.   This Court should not hold this litigant to the same high

10   standards of perfection and technicality as attorneys.                    If faced

11   with a motion to dismiss, this Court should allow Plaintiffs

12   pleadings especially lenient treatment, so that before the Court
13   dismisses the complaint of pro se litigants, they should be
14   given the opportunity to offer evidence or further particularize

15   their claims. The Federal Courts have related that pro se Civil
16   Rights pleadings are to be liberally construed.               Hainsv.KBrnr,4O4

17   U.S.517,     92 S.Ct.594,        30L.Ed.2d 652(1972) and PtvMetcBiL8F. 3d,

18   214,   217   (5th   Cir.   1993).

19     5.   Plaintiff is informed, that at all times herein mentioned,

20   each of the Defendants were employees, or other representatives

21   of the Paramount Healthcare Corp/Mystic Park Rehabilitation                        &

22   Healthcare Center, LLC and the Law Firm of Husch-Blackwell, LLP
23   in the State of Texas,            and in committing the acts hereinafter

24   alleged,     acting within their official individual capacities.
25   Plaintiff claims Federal jurisdiction under Article III                   §   2,

26   which extends the jurisdiction of cases arising under the U.S.
27   Constitution. This is an action to obtain injunctive                 &   monetary

28   relief for damages suffered by the Plaintiff and is against the


                                                  3
             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 4 of 37




 1   Defendants, individually, jointly, and severely for the

 2   Conspiracy to Violate Civil Rights under Title 42 USCA             §   1981,

 3   1983,   R.I.C.O. Act, and the violation of Plaintiff's Civil

 4   Rights under "color of law" of the State of Texas, within the

 5   Western District of Texas.
 6     6.    Plaintiff hereby request the United States Attorney for the
 7   Western District to investigate allegations contained in this
 8   Civil Action for violations of Federal laws. These violations

 9   are incidents resulting in damages to the Plaintiff and are

10   claims upon which the Court may issue orders for redress and

11   protection.

12     7.    Plaintiff request that the Court consult with the U.S.
13   Attorney for the Western District to determine if           a   Probable

14   Cause Hearing should be scheduled and that the United States
15   enter into this action based on the elements of "Common-law

16   Fraud" and the "False Statements Accountability Act of 1996", 18
17   U.S. Code § 1001-1040;         'Conspiracy", 18 U.S. Code §      371-373;

18   "Perjury", 18 U.S. Code §         1621-1623,   and "Obstruction of

19   Justice",18 U.S. Code      §    1501-1521 through summoning the Grand

20   Jury to investigate intentional acts committed by the
21   Defendants, which are discriminatory to African-Americans

22   employed within the City of San Antonio, Texas.
23     8.    The Constitutional Rights of the Plaintiff represent

24   alleged crimes against the "Public" and other persons protected
25   under the Civil Rights Act, Title VII, 1964, as amended. The
26   Court through the United States Attorney General has the

27   authority to order an investigation to be conducted, where there
28   are allegations of violations of Federal Criminal Laws. If the


                                            4
                 Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 5 of 37




         violations are substantiated, then the Court has a mandate to

         compel the United States Attorney General to intervene in this

     laction as a plaintiff on behalf of the citizens of the United

     I   States.

           9.    This U.S.   District Court and "all Courts" have a

         mandate to "report evidence of criminal activity" discovered
         during submission of a complaint or in the course of civil
         litigation to the appropriate enforcement agency. The U.S.
 9       Attorney General Office in the Western District has been
10       previously informed of conditions, circumstances,            incidents,

11       investigations,     violations and activities complained herein.

12         10.        The plaintiff has a "constitutional duty" to report

13       criminal activities against the United States for proper

14       investigation.      The United States Attorney General owes the

15       Plaintiff the right as      a   U.S. Citizen,   a   Grand jury review

16       against alleged perpetrators of crimes against the Plaintiff and
17       the United States and to receive restitution in forms of

18       monetary and criminal actions by right of intervention in
19       accordance with the Federal Rules of Civil ?rocedure-24           (a)

20                               COND IT IONS PRECEDENT
21         11.        All conditions precedent to jurisdiction have occurred

22       or been complied with in Bexar County, Texas. A charge of

23       discrimination was filed with the Equal Employment Opportunity
24       Commission within 300 (three hundred) days of the acts
25       complained of herein. Plaintiff's complaint was also filed with
26       Texas Workforce Commission. Plaintiff filed within ninety days

27       of Plaintiff's receipt of the Equal Employment Opportunity

28




                                                5
                 Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 6 of 37




     Commission's issuance of a right to sue letter which was tiled
     in Bexar County District Court.

 3       12.         On October 2, 2015, Woodrow Epperson, plaintiff

 4   Attorney of record filed, a civil suit in the               73rd   District

 5   Court,       Bexar County, Texas. Cause No.        2015-CI-16732. This

 6   representation was in          a   discrimination,    retaliation, and

 7   wrongful termination claim against the Defendant. An amended

 8   complaint was filed on or about October 2016 for the same Cause
 9   No.    indicated above. Defendant's responded seven months later,
10   on an approximate date of Nay 2015, with a general denial. An

11   amended response by Defendants included the invocation of their
12   constitutional rights of the            5th   amendment.

13         14.   Plaintiff requested through her counsel, a trial by

14   jury. After a failed mediation, counsel arranged a bench trial

15   without the consent of the Plaintiff.
16         15.   During civil proceedings and prior to Defendants

17   request for discovery, Plaintiff sought through counsel Epperson
18   &   defense,      to obtain a Docket Control Order as required under

19   the provisions of TRCP.            Plaintiff attorney refused/failed to

20   confer with opposing counsel, to file a Docket Control order on

21   behalf of the plaintiff,            client of the attorney.

22       16.     Plaintiff also paid counsel Epperson for a status
23   conference that he failed to file.               The actions exhibited herein

24   were a violation of the plaintiff's right to due process.
25   Plaintiff sought court intervention amidst concerns of both

26   attorney's unethical conduct. Plaintiff's efforts to resolve the
27   complaints and allegations against Mystic Park included,
28   utilizing the facilities chain-of command, consistent with PHCC-
             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 7 of 37




 1   Nystic Parks' policies            &   procedures. during their internal

 2   investigation. Plaintiff was denied inclusion and was excluded

 3   in the termination/disciplinary process.                     Plaintiff was fired

 4   over the phone on 8/24/2014.

 5     17.    Plaintiff continued to cooperate with external
 6   investigations, media interview and complaints filed or reported
 7   to various State agency investigators, which is not limited to

 8   the following:       Texas Board of Nursing, Texas State Bar,

 9   Commission of Judicial Conduct, Dept. of Aging                           &    Disability
10   Services, Human Health Resources, Bexar County Sheriff's Office,

11   KSAT 12 News, KENS          5   News, DallasMorning News, NAACP, Drug

12   Enforcement Agency, WOAI News               4,       Former State Senator, Carlos

13   Uresti,       Current State Senator Peter Flores               &       staff,      Federal

14   Bureau of Investigations, Ombudsman for Mystic Park, Consumer
15   Rights    &    Services, Office of Attorney General and social media

16   (Twitter,       Facebook)

17                            Parties & Service
18   PLAINTIFF:

19   Plaintif, FREDA YOKUM, is               a   58-year old, African American

20   female,       sues in her proper person individually, being a resident

21   of the State of Texas,            residing at 307 Bright Chase, San
22   Antonio, Texas 78253. Plaintiff is a Registered Nurse for the

23   State of Texas, with Whistleblower protections,                              related to this

24   pleading and previous case in Bexar County District Court.
25   DEFENDPNTS:

26   Defendant       Paramount Healthcare Corp. d/b/a/PHCC-Mystic Park
27   Rehabilitation       &   Healthcare Centers, LLC is                a   nursing
28   corporation with PHCC-Mystic Park Rehabilitation                              &   Healthcare


                                                      7
              Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 8 of 37




         Center, being located at 8503 Mystic Park Drive, San Antonio,

         Texas 78254, at all times material to this case, and may be
         served with citation by serving its registered agent. Defendant
         is individually and jointly sued with their officer(s),

     I
         principal(s), partner(s), or member(s) and all other Defendants
         by virtue of their purposeful conduct within the district,          under

         their Professional Liability Insurance Carrier, Markel American
 8       Insurance Company.

 9       Defendant Fiusch-Blackwell, LLP is a law firm which is located at
10       111 Congress Avenue,   Suite 1400, Austin,    Texas 78701, Travis

11       County. Defendant is at all times, material to this case.

12       Defendant provided legal services to the defendant Paramount

13       Healthcare Corp. d/b/a PHCC-Mystic Park Rehabilitation         &

14       Healthcare Center. The specific influence or acts of its staff,
15       officer(s), principal(s), partner(s), or member(s)        was the

16       director proximate cause of the Plaintiff's injuries and cause
17       for relief.

18       Defendant Attorney Afton Sands-Puryear, was/is at all times,
19       material to this complaint, a lawyer who is licensed by the
20       State Bar of Texas, practicing her profession in the area of

21       Travis County, Texas. Defendant Sands-Puryear provided legal
22       services to Defendant Paramount Healthcare Corp.        d/b/a/PHCC-
23       Mystic Park Rehabilitation    &   Healthcare Center, LLC. Defendant

24       is/was affiliated/partner with Husch-Blackwell, LLP, wherefore
25       it is alleged that "under color of law",      she personally

26       conspired, participated in, and interfered with Plaintiffs'

27       contractual agreements. Ms. Sands-Puryear, directed alleged
28       civil and criminal violations of Plaintiffs rights and that her
              Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 9 of 37




 1    specitic conduct was a co-conspirator having direct or proximate
 2   Ilcause of Plaintiffs'     injuries and causes for relief, by

 3   Iviolating Plaintiffs'      constitutional rights.       Plaintiff will

 4   Ifurther show violation of a court order to compel production of
 5   ta   white binder, later described in this pleading.              She is a

 6    resident of Austin, Texas,       Travis County, and is subject to the

 7    jurisdiction of this Court, by her purposeful             &   unethical

 8    conduct within the district, and she is sued individually under
 9    her Professional Liability Insurance Carrier.
10    Defendant Attorney Lorinda Holloway was/is, at all times
11    material to this case. A lawyer who is licensed by the State Bar
12    of Texas, practicing her profession in the area of Travis County

13    &   Bexar County, Texas. Defendant Holloway provided legal
14    services to the Defendant Paramount Healthcare d/b/a/PHCC-

15    Mystic Park Rehabilitation.       She is affiliated/partner with

16    Husch-Blackwell, LLP, where it is alleged that "under color of

17    law",   she personally conspired, participated in,             interfered with

18    Plaintiff's contractual agreements, directed and carried out
19    alleged civil and criminal violations rights and that her
20    specific conduct was a co-conspirator with direct or proximate
21    cause of the Plaintiffs'      injuries and causes for relief. She is

22    a resident of Austin,      Texas and is subject to the jurisdiction

23    of this Court, by her purposeful conduct within the district,

24    and she is sued individually under her Professional Liability

25    Carrier. Plaintiff alleges and re-alleges that Defendant

26    Holloway,    knew or should have known that her actions obstructed

27    Plaintiffs' right to due process           &   judicial norms. And, that

28    this action was in direct violation of the law.


                                             9
               Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 10 of 37




 1                                      FACTUAL BACKGROUt1)
 2       18.    Plaintiff is        a   Registered Nurse, who was employed by

 3   Defendant Paramount Healthcare Corp. d/b/a PHCC-Mystic Park
 4   Rehabilitation           &   Healthcare Center, LLC.    (herein Mystic Park)    as

 5   a   part time RN Weekend Supervisor.

 6       19.    Plaintiff was hired on or about April 15,           2014.

 7       20.    Plaintiff had no prior disciplinary action against her RN

 8   license was a good, competent and dependable employee. She

 9   performed her duties capably, effectively and in compliance with
10   Nurse Practice Act, State              &   Federal laws as a law-abiding

11   citizen.

12        21.    Plaintiff intends to show that under the elements of a

13   prima facie case of discrimination under Title VII,                i)    Plaintiff

14   is in a protected class,              ±i)Plaintiff was qualified for the

15   position,         iii)   Plaintiff suffered an adverse action, iv)

16   plaintiff was treated differently than white nurses that were
17   similarly situated, in that we reported to the same supervisor.
18       22.    August 23, 2014: Defendant Mystic Park, willfully and
19   deliberately forced Plaintiff to abandon her duties                &    residents

20   when she was instructed via a phone call, by her immediate
21   supervisor, Joanne E. Smith, RN/ Director of nursing, to go home

22   and not return to work the next day. The reason alleged to be

23   something "said to or about" a resident that fell and who was
24   assessed      &    assisted by Plaintiff. Plaintiff supervisor informed
25   her that the alleged incident would be reported to State.
26   Plaintiff responded that she would be reporting the facility to
27   the State as well.

28        23.    Defendant Mystic Parks'           facility administrator, Karen


                                                   10
             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 11 of 37




 1' Bordano, was      arriving to the facility on the alleged complaint.

 2   Plaintiff asked Karen Bordano if she could return to the
 3   facility and wait for her arrival. Plaintiff was instructed to
 4   go home and would be contacted later.            Ms. Bordano called,

 5   insinuating that Plaintiff was seen on video abusing              a   resident.

 6   Defendant failed to produce a video. Plaintiff denied any

 7   wrongdoings, and immediately stated the Rachel Strickland, LVN
 8   was lying. Rachel Strickland neglected to render aid to F.M.

 9     24.   August 24, 2014: Mystic Park facility administrator, Karen
10   Bordano, who was not the Plaintiffs'            immediate supervisor,

11   terminated Plaintiff over the phone without giving the plaintiff
12   an opportunity to be heard,       to face her accusers or to know what

13   statements or evidence was unearthed in the facility internal

14   investigation. The allegations were criminal in nature.
15     25.    Defendant Mystic Park failed to follow its own policies              &


16   procedures, as outlined in the employee handbook. Defendants
17   failed to act in good faith towards the Plaintiff.
18   August 25, 2014: A conspiracy to further violate Plaintiffs
19   basic and constitutional rights involved, facility
20   administrator, Karen Bordano, Joanne            F.   Smith, RN/ Director of

21   Nursing Supervisor, Jerald Sisneroz, Human Resource Director,
22   Judy Hinojosa,     housekeeper, Rachel     S.    Strickland,   LVN, Bethany

23   Sisneroz, who lied under oath to issues of material fact during

24   her testimony for the jury trial. Jamaica Smith signed a sworn
25   affidavit inconsistent with timekeeping records in dispute.
26     26.   This action was carried out to wrongfully terminate

27   Plaintiff by formulating a disciplinary process in which
28   Plaintiff was not present or contacted to participate in.


                                           11
           Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 12 of 37




  1      27.    Defendant tailed to conduct         a   fair and thorough

  2   investigation in seeking the truth of the accusations.
 3       28.    Defendants purported witness, housekeeper Judy Hinojosa

  4   allegedly provided a written statement pertaining to the
  5   accusations of "verbal abuse". This statement was key and
  6   material to Mystic Parks' claim of substantiated verbal abuse
 7    against the Plaintiff,      which was the defendants "articulated"

  8   reason for terminating the Plaintiff.             Plaintiff denied the act.

  9   Defendants failed to summon, produce or subpoena Judy

10    Hinojosa for questioning by State         &   Federal investigators,     or

11    SAPD, who was contacted on l\uqust 23,            2Q14.

12       29.    Judy J-iinojosa did not appear on the original trial date

13    of February    5,   2018 or the resetting date of April 2-6,          2018.

14    Judy Hinojosa was not scheduled to work on 8/23/14, was not seen
15    by Plaintiff or other staff working that day. Defendants
16    produced conflicting timekeeping records for both Plaintiff and
3-7   the housekeeper. Further,      Plaintiff provided contact information

18    to attorney Kenneth C. Bell, who agreed to subpoena Karen

19    Bordano   &   Judy Hinojosa. This agreement was on 2/5/18, in the

20    presence of Plaintiff witnesses, who arrived for trial that day.
21       30.    Plaintiff denies ever being interviewed by SAPD, who was

22    called to the facility.      Karen Bordano, administrator provided
23    the officer with Plaintiffs' personal information, naming

24    Plaintiff as    a   suspect of physical abuse.        The wrongs done by the

25    Defendant Mystic Park, was the kind typified by willfulness,
26    wantonness, and malice for which the law allows the imposition

27    of exemplary damages.

28       31.    Defendants conduct was intentional or with conscious


                                           12
          Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 13 of 37




 1   indifference to the rights of the Plaintiff and without
 2   justification or excuse. Defendants knew or should have known,
 3   that their actions violated Plaintiff's basic        &   constitutional
 4   rights.

 5       32.   Plaintiff alleges the actions towards plaintiff by Mystic

 6   Park were pretextual and were taken to deliberately deprive

 7   plaintiff of her constitutional rights.
 8       33.   Defendant Mystic Park defamed Plaintiff by uttering false

 9   statements concerning her professional capabilities, during

10   trial Defendant, Afton Sands-Puryear repeated those statements
11   to the jury, on behalf of her client. No corroborating evidence

12   or witnesses, with direct knowledge, were present.           Defendants
13   lacked credibility and undermined the integrity of the court.
14      34.    Plaintiff was terminated prior to a State investigation
15   in which the Defendant claimed the investigator "substantiated"

16   the allegations. This assertion was contradicted by the evidence

17   produced by defendants.
18       35.   Defendant produced an email exchange between Karen

19   Bordano, administrator and Sourykanh Phanhtarath,          Investigator
20   VI with Dept. of Aging    &   Disability Services   (DADS)   to obtain

21   the results of investigation case number 693054.

22       36.   Karen Bordano requested/asked that the investigator
23   substantiate the allegations against the Plaintiff. Her request
24   was forwarded to the investigator's supervisor per the email.

25       37.   Defendants actions amounted to interference, and were
26   with malice and intentional,      to cause harm to Plaintiffs career

27   and reputation.
28      38.    Defendant administrator, Karen Bordano, provided a


                                         13
             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 14 of 37




 1   perjured affidavit to the Texas Board of Nursing which declared
 2   truthfulness to records being submitted.              The records were of

 3   inconsistent statements, falsified or manufactured timekeeping

 4   records of Plaintiff       &   Judy Hinojosa. Omitted statements from

 5   employees/witnesses with direct knowledge of alleged events
 6   occurring on August 23, 2014.
 7      39.       Defendants facility medical records reflected Plaintiffs

 8   initials relating to performing          a    procedure Plaintiff had not

 9   provided. Plaintiff denies performing the wound care treatment.
10      40.       Defendant Mystic Park violated judicial rules of conduct,

11   ethics, procedural norms of the court and other violations of

12   State    &   Federal laws. Plaintiff is entitled to recover exemplary

13   damages in an amount within the jurisdictional limits of the
14   court.

15       41.      Defendant tortuously interfered with Plaintiffs'

16   contractual and business relationships and opportunities.
17       42.      Defendants interfered with investigations and witnesses

18   that were cooperating with such.              Staff employees,   family

19   members of deceased residents were intimidated/threatened,
20   harassed      &   bullied for any perceived contact with Plaintiff.

21       43.      Defendant Mystic Park, disregarded complaints of
22   Plaintiff, other nurses, and residents in related concerns about

23   Rachel Strickland, LVN,         (a   white female) who was under board of

24   nursing stipulations upon her hiring with Plaintiff in April
25   2014.

26       44.      Rachel was suspected of drug diversion, neglect and abuse

27   of residents under her care,           some of which suffered significant

28   injuries/tails, that resulted in emergency care or surgery. As


                                              14
          Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 15 of 37




 ii multiple resident'    s   death occurred, Rachel continued to work

 2   under investigations and while med diversion/discrepancies

 3   continued.

 4      45.   Plaintiff has repeatedly identified Rachel Strickland,

 5   LVN as the instigator of frivolous reports/statements resulting

 6   in Plaintiffs' and 2 other black females'         termination.

 7      46.   Defendant Mystic Park eventually terminated Rachel

 8   Strickland, LVN on grounds of "inconclusive" drug diversion.

 9      47.   Defendant Mystic Park, did not provide SAPD Rachel's'

10   name as a suspect, as was in SAPD report against Plaintiff.

11   Joanne Smith, RN/Director of Nursing, participated in the

12   Plaintiffs' termination process, but not that of Rachel

13   Strickland. Joanne also falsified a resident complaint form,

14   implying Plaintiff reported resident L.H. complaint, when it was
15   Rachel Strickland, LVN, who was the Charge Nurse for residents

16   on 200 Hall, on 8/23/14        Plaintiff was not given the opportunity

17   to disclose incidents,        complaints or other reports as RN

18   Supervisor that day or at any other time requested.
19      48.   Defendant staff gave credence to statements        &    allegations

20   against Plaintiff, specifically from Rachel Strickland, LVN,            (a

21   white female) in light previous complaints regarding her
22   behavior,    conduct and appearance.

23      49.   After the termination of Rachel Strickland, LVN
24   December 2014,    Paramount Healthcare abruptly sold/transferred.

25      50.   Defendant Mystic Park, provided the Equal Employment

26   Opportunity Commission,        (EEOC)   Federal investigator Roy Roscoe

27   altered and falsified records, specifically the timekeeping
28   records of Plaintiff      &   Judy Hinojosa, a purported key witness.


                                             15
          Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 16 of 37




 1   Inconsistent statements were included that conflicted with
 2   actual events, incidents, and complaints reported that day.

 3   These acts impeded the Federal agency's investigation.

 4      51.   Defendant refused to allow Plaintiff to come in, and

 5   document crucial reports regarding resident concerns, complaints

 6   therefore putting residents at risk of negligent care. This
 7   action violated Plaintiffs duties under the Nurse Practice Act.

 8                      STATEMENT OF CLAIMS
 9      52.   Title 42 U.S.C..A.    1981 provides in pertinent part:

10   All persons are within the jurisdiction of the United States and

11   shall have the same right in every State        &   Territory to make and

12   enforce contracts, to sue parties, give evidence, and to the

13   full and equal benefit of the laws and proceedings for the

14   security of persons and property. And, shall be subject to light
15   punishment, tamed, penalties,      Texas licenses, annexed actions of

16   every kind, and to no other.
17      53.   Title 42 U.S.C.A. § 1983 provides in pertinent part:

18   Every person, who under color of any statute, ordinance,
19   regulation, custom, or usage, of any State or Territory or the

20   District of Columbia, subjects, or causes to be subjected, any

21   citizen of the United States or other person within the

22   jurisdiction thereof to the deprivation of any rights,
23   privileges, or immunities secured by the Constitution and laws,

24   shall be liable to the party injured in an action at law,            suit

25   in equity,   or other proper proceedings redress. Two primary

26   issues in a Sec.1983 action are      (1)   whether the defendants

27   violated the Plaintiffs'      constitutional rights, and     (2)   whether

28



                                         16
                     Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 17 of 37




 1       such violations were under the color of State law. See Brownv.Mer,
                                  (5th
 2       631   F,   2d 408, 410          Cir.   1980).


                54.      Plaintiff intends to prove undeniable/undisputable facts,

 4       with evidence from Defendants Sands-Puryear                                   &   Lorinda Holloway

 5   Ifor their client.                             PHCC-Mystic Park impeded, hindered,

 6   I
         obstructed, and otherwise defeated the due course of justice in

 7       Texas under 42 U.S.C.A.1983 by preventing the Plaintiff as a

 8       protected person under Civil Rights Act, Title VII, 1964, as
 9       amended, Title 42 U.S.C.                          Section 2000e et.seq. and 42 U.S.C.

10       Section 1981 as amended by the Civil Rights Act of 1991 from
11       exercising her Constitutional rights to Access to the courts,

12       according to Due Process, with Equal Protection under the law,
13       42 U.S.C.          §       1983,            1985(3),   1986,    and 1988, Gross Negligence,

14       Tex. Civ.           Prac.              &   Rem. Code § 41.001      (11) (A)       -(B)    and

15       Deprivation of Due Process Law, 42 U.S.C. §                                       1983,    1985,   1986,

16       AND 1988.
17              55.      Defendants further conspired to this end under 42 U.S.C.

18   I
               1985 (2)by intimidating,                     threatening, and harming Plaintiff and

19       those that made efforts on Plaintiffs' behalf, by engaging in
20       the intentional infliction of emotional distress, fraudulent

21       misrepresentation of the facts to the court, breach of fiduciary
22       duty,         interference with fiduciary duty, excessive attorney fees
23       paid by the Plaintiff,                          under belief that she'd receive a fair

24       and equal protection under the law to a trial by jury, and not

25       under extortion of money that was not dutifully owed. More
26       specifically, Plaintiff was threatened with motion for summary
27       Judgment against her by attorney Woodrow Epperson. Later Mr.
28       Bell would threaten Plaintiff with attorney fees for defense.


                                                                    17
              Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 18 of 37




 1   I.    CO1SPIRACY TO I1TERFEBE WITH CIVIL RIGHTS &                      H1.ThA1   RIGHTS

 2         (Against All Defendants 42 U.s.c. 1983, 18 U.S.C. 241, 242)

 3         56.       The actions and conduct of the Defendants "under color of

 4   JState      &   Federal law" described in this complaint constitutes

 5   Iviolations of Plaintiffs constitutional guarantees by abridging
 6   their privileges and rights under the provisions of Article V,

 7   and   4th,      5th,   8th,   and 14th Amendments to the United States

 8   Constitution. Defendants 'under color of law deprived the
 9    Plaintiffs'           Due Process of Law", denied Plaintiff of                  "   Equal

10   Protection of the Law" deprived the Plaintiffs "Due Process of

11   Law", the right to her personal property and right to an

12    impartial and "effective" counsel, the substantive and

13   procedural right to "Equal Access to the Court" and its
14   processes under State               &   Federal Laws.

15         57.       These denials of Plaintiffs' civil rights are actionable

16   junder 42 U.S.C.              1983 for damages.         Plaintiffs'   claim also shows

17   Defendants violated Federal Criminal Law, 18 U.S.C. §                                241, 242.

18    It is clear, as alleged in this complaint, the individual

19    Defendants so named, are acting in a conspiracy with each other
20   to deny Plaintiff her civil rights,                       including but not limited to

21    "Due process of Law", undermining the integrity of the courts

22    and State agencies who are responsible for investigating,
23    inspecting and enforcing State                &        Federal Regulations, ensuring

24    all persons placed in residential medical treatment and

25    transitional facilities (nursing homes)                       are afforded adequate

26    and medically necessary care, without risk of "physical abuse
27   and medical negligence" by its staff.
28         58.       Defendants further conspired with each other to


                                                        18
               Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 19 of 37




1        deprive/deceive the public of information by concealing
2    Ilviolations being committed by Defendants, against State                   &


3    IlFederal Laws,      which caused harm or placed others in dangerous

4    Ilpositions for the purpose of avoiding loss of profits received

5        Ifrom Federal government programs such as, Medicare              &   Medicaid
     I




6    I
         land other private insurance carriers,             as the Defendants profits

7        depend on the public,       State   &   Federal Government payments issued

 8       for medical treatment being received,              following claims filed by

 9       the Defendants to an individual's insurance carrier.

10           59.   Defendants Sands-Puryear        &    Holloway acted in conspiracy

11       Iwith the other Defendants, judges,            &   lawyers, to deny the

12       Plaintiff her civil rights, including but not limited to, "Due
13       Process of Law" and enterprises whose profits depended on the
14       Plaintiffs' claims of violations of Title VII of the Civil
15       Rights Act of 1964, being unsubstantiated and finding in the

16       "alleged" favor of the Defendants (their client), either by
17       civil suit or arbitration       &   settlement.

18           60.   Defendants Sands-Puryear         &   Holloway appropriation of

19       illegal income, which was obtained through succeeding in a

20       partial summary judgment against the Plaintiff, by exercising an
21       erroneous system practices, guidelines,               and procedures, intended

22       to violate State      &   Federal laws of the United States, Texas, and

23       the County of Bexar. All the Defendants named in this claim have

24       participated in the affairs of this enterprise, which is
25        described as    a   "fraud upon the court".

26           61.   Plaintiff alleges that Defendants Sands-Puryear, Lorinda

27       Holloway   &   Husch-Blackwell, LLP and staff, for all clients,

28       violated her "civil and human rights under the Fourteenth


                                                   19
              Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 20 of 37




 1   Amendment of the U.S. Constitution and 42 U.S.C.              l8l-1985;   18

 2   U.S.C.        241; 28 U.S.C.     1443, AND Title VII of the Civil

 3   Rights Act of 1964. Plaintiff contends that her "civil and human

 4   rights" under the Fourteenth Amendment on the factual basis on

 5   unsubstantiated accusations, against which she was never given
 6   the opportunity to defend herself against the false accusations

 7   that led to her termination.

 8          62.   By summarily firing her,    Plaintiff contends, Defendants

 9   Joanne Smith, Karen Bordano, Jamaica Smith, Bethany Sisneroz,
10   Jerald Sisneroz,       (PHCC-Mystic Park staff)     deprived her of her

11   economic livelihood without an opportunity to be heard, in
12   violation of the Due Process Clause of the Fourteenth Amendment.
13          63.    Plaintiff alleges a criminal conspiracy obstructed

14   Plaintiff's rights guaranteed by the Constitution of State of
15   Texas and the Constitution of the United States of America, her

16   rights to a fair trial,        to call witnesses and due process of

17   law.

18          64.   Plaintiff recently learned, as of July 24, 2019, that an

19   insurance claim is open bearing plaintiff's name and in which             a

20   claim number was provided from Markel American Insurance Co.
21   This information is relevant and key to a material

22   misrepresentation, in that Plaintiff was made to believe the
23   jury decision, in a vote of 10:2, was in favor of the defendants

24   in Case Number,      2015-CI-16732.     Plaintiff was not aware of this

25   claim and suspect forgery, based on information disclosed by the
26   insurance carrier.

27          65.   Additional statements involving witnessed conversations
28



                                             20
              Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 21 of 37




 1   with attorney Kenneth Bell were noted in Plaintiffs motion to
 2   withdraw. Mr. Bell did not address the allegations,                                                       but drafted

 3   his own motion to withdraw. His motion was granted with "good

 4   cause". Defendant Lorinda Holloway intercepted Plaintiffs'

 5   motion to terminate attorney Bell, by filing                                                     a   motion for Final

 6   Judgment, approximately 3-4 months after trial.                                                        Defendant Afton

 7   Sands-Puryear did not appear for the signing, after an email
 8   indicated she was no longer with the law firm of Husch-
 9   Blackwell, LLP. Defendant Holloway also did not appear on
10   8/13/18 for the signing of the Final Judgment, which was
11   disputed.

12         66.     Plaintiff alleges and states upon documentation,

13   information, and belief that attorney Kenneth C. Bell, entered a

14   conspiracy with defendants and Judge Norma Gonzales of the 131St
15   District Court of Bexar County, Texas. The case was transferred
16   from the original presiding court of the 73rd District to that of

17   Judge Gonzales,                    131st District Court on April 10,                                   2018. This

18   transfer was filed after attorney Kenneth                                                   C.   Bell received over

19   $22,000.00 in legal fees and after the jury trial. And, at which
20   time a motion for a new trial was sought based on that

21   information.

22          67. As sworn                    nfficersof          the court, this is an act of sedition

23   against the Constitution, and the Cnited States of America, as a

24   "fraud upon the Court' was perpetrated against the government.                                                          Si



                                                              (1flth
25   Bulluch vs United States,   793   F.   2d   1115, 1121            Cir 1985)



26          68.    On August 23, 2014, Plaintiff was contacted via phone,

27   while at work by Defendant Joanne                                                  E.   Smith, RN who instructed

28




                                                                                   21
             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 22 of 37




 1   plaintiff to go home and not report to work the next day,
 2   specifically and allegedly because of "what was said to or about
 3   a   new resident". Plaintiff was not provided with any additional
 4   information regarding the alleged situation and Plaintiff was
 5   never advised that she was facing termination.
 6        69.   Plaintiff called Defendant Bordano,       inquiring as to what

 7   was going on and asked to go back to the facility and wait for

 8   Defendant Bordano to arrive.         Plaintiff was instructed to go

 9   home and would be contacted later. Defendant Bordano would later

10   call Plaintiff, asking what Plaintiff would say if she had been

11   seen on video abusing the resident.           PJaintitf denied any

12   wrongful act against resident E.M., who Plaintiff assisted after
13   Ishe was informed by the residents'         nurse, Rachel Strickland,   LVN

14   that the her assigned resident was on the floor.

15        70.   Plaintiff learned that the administrator had contacted

16   the SAPD regarding a different accusation of physical abuse

17    (kicking)       resident E.M. while she was on the floor. Another

18   physical abuse allegation surfaced stating Plaintiff "spit" on
19   the resident. SAPD was provided Plaintiffs personal information,

20   RN license number, and named as a suspect in the alleged

21   physical     &   verbal abuse. SAPD did not contact Plaintiff at any

22   time.

23        71.   August 24, 2014 Plaintiff was contacted at home by
24   Defendant Bordano via phone,        informing Plaintiff that she was

25   cleared, but terminated.        Plaintiff asked, "on what grounds", the

26   response was verbal        (unclear as to abuse, assault)    .   Plaintiff

27   readily responded that Rachel was lying. Defendant Bordano
28




                                            22
              Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 23 of 37




 1'   alleged that it was not Rachel but another witness, whom she
 2    refused to identify.
 3       72. August     25, 2014,   Plaintiff contacted Mystic

 4    Park corporate office, asking to speak and meet with

 5    Plaintiff supervisor, this oral request was followed up via

 6    email. A spoliation notice was included to secure Plaintiffs'

 7    white binder, which Plaintiff utilized as a communication tool
 8    of her duties, incidents,       complaints and other information

 9    relevant to Plaintiffs' wrongful termination. On this date,
10    Plaintiff alleges that facility defendants conspired to violate
11    the corporations' policies and procedures.

12        73.    Mystic Parks' facility employees conducted        a   disciplinary

13    Process for termination, during which time Plaintiff was not

14    present or been asked to attend, and prior to the external
15    investigation by the State Dept. of Aging          &   Disability Services.

16        74.     September   7-9, 2014,   Plaintiff was contacted during

17    D.A.D.S.    on-site investigation by Sourykanh Phanhtarath,

18    RN/investigator.       Plaintiff fully cooperated with questions posed

19    to her, regarding the alleged incident against her on August             23,
20    2014.   This investigator also questioned Plaintiff about the

21    complaint in which she filed with D.A.D.S. against Mystic Park.
22        75.    September    2014, Plaintiff received a certified letter

23    from the board of nursing which notified Plaintiff of an open
24    investigation against her.        Plaintiff would later speak with

25    Janice Brister, Division director at D.A.D.S., inquiring as to
26    any substantiated allegations and reports of it to the board of
27    nursing. It was Plaintiffs' understanding that D.A.D.S. had not

28    substantiated any findings against the Plaintiff.


                                             23
              Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 24 of 37




 1     76.    I'1s.   Brister informed Plaintiff that no report was made to

 2   the board of nursing, and she would follow up on other concerns.

 3      77.   September 29, 2014, Plaintiff entered into a legal
 4   contract with Taralynn Mackay of MacDonald, Mackay,                &   Weitz for

 5   representation with the board of nursing. Due to her limited
 6   Ilicense,        it was suggested Plaintiff seek an employment attorney.

 7      78.     October     9,   2014, Mystic Park administrator Karen Bordano,

 8   made efforts to interfere with D.A.D.S. investigation findings,
 9   which was referred to as case number 693054. Via several email
10   exchanges, defendant Bordano asked the investigator to
11   substantiate the facility complaint against the Plaintiff.
12      79.   This interference was made after Defendant Bordano had

13   laiready filed a complaint against the Plaintiff with the Board

14   of Nursing.

15      80.   On or about, October 13-18, 2014, Plaintiff was informed

16   of several residents' deaths,           continued medication diversion at

17   Mystic Park. A growing list of about 15 deaths were reported to
18   State,     and KSAT 12 News, with resident names, room numbers and

19   approximate dates of deaths.

20      81.    Plaintiff acted upon this information out of concern that

21   Rachel Strickland, LVN was still working at the facility, while
22   under suspicion and investigation.             This was directly related to

23   events occurring on August 23, 2014            &   prior,   in which Rachel

24   Strickland was neglecting her duties. Plaintiff asked D.A.D.S.
25   and the board of nursing to look further into her previous
26   complaint. Plaintiff asked that the investigation be re-opened

27   for investigation, against Mystic Park, Rachel Strickland, LVN

28   and the RN director Joanne Smith.


                                               24
               Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 25 of 37




            82.    Plaintiff further alleges that all named defendants and

         attorneys, in this pleading continued to interfere with

     I
         Plaintiff's contractual agreements with three (separate)

     I
         attorneys, the investigation processes of the board of nursing,

         D.A.D.S., and the judicial processes of Bexar County District

         Court.    These were violations of Plaintiff constitutional rights.

 7          83.     November 21, 2014, Plaintiff entered into a contractual
 8       agreement for board representation with attorney Oscar San
 9       Miguel,    of Austin,         Texas. Mr. San Miguel was paid $3,500.00

10       which included an informal hearing with the board of nursing.
11          84.     Plaintiff never appeared before the board with counsel
12       land received questionable documents related to formal charges

13       and later the closure of the investigation without prejudice.
14          85.     February 17, 2015, Plaintiff personally responded to the
15       board without counsel. This response was hand-delivered.
16          86.    April   9,       2015, Plaintiff received a phone call from Mr.

17       San Miguel,       informing Plaintiff that the investigation was
18       closed without prejudice. This report was immediately after
19       Plaintiffs' written request for the investigator, Veronica

20       Franco, to request a copy of Judy Hinojosa timekeeping record

21       for August 23,         2014.    Plaintiff anticipated a written response
22       from the board regarding the alleged closure of the
23       investigation.

24          87.    After not receiving notice from the board, Plaintiff
25       contacted Mr. San Miguel for a copy of the dismissal. Mr. San
26       Miguel emailed         a   document that appeared altered (cut   &   paste)

27       When Plaintiff asked for the original, attorney San Miguel
28



                                                   25
          Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 26 of 37




     emailed a response that he had destroyed the original. Plaintiff
 2   inserts a claim of spoliation of evidence.

 3      88.   April 21, 2015, Plaintiff sent an email regarding
 4   concerns about the process of the investigation. This was sent
 5   to Jena Abel,   assistant board prosecutor. Upon arrival Plaintiff
 6   asked to speak with investigator Veronica Franco.
 7      89.   Plaintiff was approached by a white male,          identifying
 8   himself as Dusty Johnston, board prosecutor.            Plaintiff stated

 9   she did not ask to meet with him, as Plaintiff stated she asked

10   for Veronica Franco. This male produced a prepared document

11   reflecting similar content to the letter emailed by Mr. San
12   Miguel. However,   it was not the exact copy,         wasn't certified,

13   had no file/case number, and was not signed by the same person

14   as presented by attorney San Miguel.

15      90.   The male informed Plaintiff she would get another one in

16   the mail. This interference denied Plaintiff the opportunity to

17   validate the original letter    &   signature bearing the name of

18   Veronica Franco.    Plaintiff never had any type of hearing prior
19   to its alleged closure/dismissal. Plaintiff's alleges

20   interference and obstruction of her right to due process.

21   Plaintiff sought to recover fees         &   damages against Mr. San

22   Miguel in Travis County small claims court. Mr. San Miguel
23   appeared with a criminal defense attorney. A biased Judge Jade
24   Meeker presided in the jury trial.
25      91.   On or about October 5, 2015 a civil pleading was filed in

26   Bexar County District Court, by Attorney Woodrow Epperson.
27      92.   Plaintiff entered into a contractual agreement for
28   representation on a Notice of Right to Sue received from EEOC. A


                                         26
              Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 27 of 37




 1   response was received approximately seven months later in                1"lay


 2   2016,    from Husch-Blackwell,     LLP attorneys, Afton Sands-Puryear            &

 3   Lorinda Holloway.
 4      93.     Plaintiff rights to due process was violated when
 5   attorneys from both sides were asked to formulate or obtain a
 6   docket control/scheduling order prior to defense requests for
 7   discovery.

 8      94.     Plaintiff alleges Afton Sands-Puryear interfered with

 9   the client-attorney relationship, between Plaintiff and counsel.

10   This interference persisted with defense efforts to deny
11   Plaintiff right to a jury trial. This action involved a
12   scheduled bench trial that Plaintiff had not agreed to.
13      95.    Because Plaintiff voiced concerns prior to the setting of
14   the bench trial,      a   payment and request was made to attorney
15   Epperson to arrange a status conference with the court.
16      96.     Plaintiff made attorney Epperson aware of her concerns,
17   that defense counsel was stalling and resisting Plaintiffs right

18   to discovery. Eventually,        Plaintiff confronted attorney Epperson
19   of his apparent efforts to assist defense counsel in securing a

20   Motion for Summary Judgment. Mr. Epperson refused to obtain
21   discovery as requested by Plaintiff.
22      97.    On or about May 15, 2017, Plaintiff received a Motion to

23   Withdraw by Mr. Epperson.         Plaintiff filed an opposed motion on
24   May 17, 2017. A hearing was set for May 30, 2017.
25      98.    Plaintiff received an email indicating the hearing was
26   set for 9:OOa. Plaintiff contacted the court to confirm the

27   time, which conflicted with Mr. Eppersons' quoted time.

28




                                            27
          Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 28 of 37




 1       99.      r.   Epperson arrived for the hearing at 8:30a, and
 2   would later accompany defense counsel, seemingly as partners in
 3   attendance to the hearing.              Plaintiff voiced all concerns to

 4   Judge Angelina Jimenez, presiding judge, about the behavior and

 5   derelict of Mr. Epperson's duty as counsel.                    Judge Jimenez

 6   granted Mr. Epperson's motion to withdraw even though no "good
 7   cause" existed. Plaintiff was abandoned by counsel after he had
 8   collected over $17,000.
 9      100.     Defense counsel, Afton Sands- Puryear was granted her

10   Motion for Continuance, which was set for February                   5,   2018.

11   Plaintiff alleges this motion was sought for delay and to
12   obstruct Plaintiffs' right to due process. Plaintiff complied
13   with defense request for discovery nine months prior.
14      101.     Defense continued to interfere with Plaintiffs' right

15   to due process by delaying request for a docket control or

16   scheduling order. Defense counsel drafted                 a   schedule at your
17   leisure, approximate to one year later.

18      102.     December 17, 2017, Plaintiff entered into a contractual
19   agreement with attorney Kenneth Bell, with a $1,500.00 retainer.
20      103.     February   5,       2018,   Plaintiff alleges defense counsel,
21   Afton Sands-Puryear         &    Lorinda Holloway, interfered with the
22   client-attorney relationship on this original trial date.
23      104. All three attorneys interfered with Plaintiffs' right to

24   be present before Judge Antonia Arteaga court, in the re-setting

25   of jury trial.       Defense appeared with no evidence or witnesses

26   that day.    Plaintiff was encouraged to take a breakfast break
27   with one of Plaintiffs' witness,                 Penny Hinders, LVN, while

28   arrangements were being made to re-set the trial. Plaintiff                       &



                                                 28
           Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 29 of 37




 1   her witnesses received an explanation, that there were not
 2   enough judges available to hear the case that day. All            3

 3   attorneys conspired to delay and deny Plaintiff's right of due
 4   process. This delay would amount to a total of twenty months in

 5   jgetting to trial.

 6      105.     Plaintiff alleges interferences between all       3   attorneys
 7   of record,   along with presiding Judge Norma Gonzales of the 131St

 8   District court.    Several District Court judges ruled against

 9   Defendants repeated efforts to dismiss the retaliation claim

10   granted to the Plaintiff on defense Motion for Summary Judgment.
11   Attorney Afton Sands-Puryear engaged in an obvious "judge
12   shopping spree" as to over-turn Judge John Gabriel's decision on
13   a trial of the merits.    This scheme/conspiracy was accomplished

14   in the 131St District Court with presiding Judge Norma Gonzales,

15   who knew, or should have known, that aiding and betting the

16   activity,    constituted bias, prejudice, misconduct,       and willful

17   abuse of judicial discretion, clearly violating the Plaintiff

18   rights to due process.
19     106.    April 2-6, 2018, Plaintiff arrived to court prepared for
20   trial, and was shocked to learn that attorney Kenneth Bell, had

21   not subpoena any of defense purported witnesses, as agreed to on

22   2/5/18. A testifying witness for Plaintiff, Dondalyn Miles, an

23   African American female and former Office Manager at Mystic Park
24   was not interviewed prior to trial.

25    107. Attorney Bell received phone calls from this witness, who

26   was also a victim of similar claims of discrimination, agreed to
27   testify to her experience and in which EEOC        &   TWC found cause

28   existed in providing her with a Notice-of-Right to Sue.


                                         29
          Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 30 of 37




 1    105. This 'fraud upon the Court'           also served to deny the

 2   Plaintiff an opportunity to address or rebut defense testimony

 3   and other issues occurring within the Court process. Witnesses

 4   for Plaintiff,      who were present for the original trial on

 5   2/5/18, were not present on April 2-6,2018.

 6     109.    Plaintiff now believes that the named Defendants,
 7   Plaintiff attorneys of record, along with Judge Norma Gonzales,
 8   entered into a conspiracy by scheme and devise to commit fraud
 9   upon the court, whereby the outcome was to character assassinate

10   Plaintiff Yokum, in order to cover up their crimes and not have
11   to pay restitution brought on by her lawsuit.

12      110. January 9, 2019:      Plaintiff sought to have a criminal

13   investigation open against the Defendants, through the Bexar

14   County Sheriffs Office. Having        a    complaint number provided, an

15   email from Detective Noel Nino states his "belief" that witness

16   tampering was involved.
17     111.   Plaintiff intends to also show an email exchange between

18   Plaintiff's former attorney of record, Kenneth           C.   Bell

19   conspiring with Defendant Afton Sands-Puryear to have
20   Plaintiff's lawsuit "dismissed with prejudice".
21     112.   Further,    Plaintiff intend to show that a Motion to Sign        &

22   Enter was filed on April      6,   2018,    immediately after the jury
23   trial ended. This electronic filing was not brought to the

24   attention of the Plaintiff and the hearing date on said motion,
25   was not relayed to her. Attorney Kenneth C. Bell contacted

26   Plaintiff on 05/22/18, informing her that the Defendants made an
27   offer to settle. The offer was that no attorney fees would be

28   sought if the Plaintiff agreed not to appeal           (the alleged


                                            30
              Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 31 of 37




 1   verdict). Plaintiff declined the offer.            On or about June 30,
 2   2018,     the court attorney fees were denied, after an alleged,

 3   frivolous, oral motion by Defendant Sands-Puryear.

 4     113. To date,      Judge Gonzales court and both party counsels

 5   have failed to produce evidence as to which attorney filed the

 6   motion. The motion is relevant,           and material as to the
 7   prevailing party in dispute. See: Federal Rule Civ.             P   37(e).

 8   Plaintiff subsequently addressed the issue with Lorinda Holloway

 9   prior to plaintiff motion for         a   new trial.
10     114.      Plaintiff conducted a thorough search throughout several
11   departments at Bexar County Court, yielding no document, nor the
12   hearing that was re-set from 5/22/18 to 5/31/18, being filed.
13                                        CLAIMS
14                                             I.
                    Discrimination and Retaliation in Violation of
15               Title VII of the Civil Rights Act of 1964, as amended
16     115.     Plaintiff Yokum, engaged in numerous instances of protected
17   activity as a witness of other coworkers and filing complaints of
18   discrimination and retaliation based on race and prior protected
19   activity. Defendant was made aware of all negligent, or grossly
20   negligent,    or willfully possessed knowledge of the unlawful violations

21   being committed in the workplace-pertaining to retaliation          &   race
22   discrimination. Defendant played a key role in exhibiting
23   discriminatory and retaliatory behaviors against the Plaintiff and
24   other black females, who filed similar claims with EEOC. Thereafter
25   causing her and others to suffer undue emotional distress and mental
26   anguish.    Plaintiff alleges and re-alleges previous asserts that
27   Plaintiff was retaliated against due to her verbal notice to report
28   neglect, abuse of residents under the care of Rachel Strickland, LVN


                                               31
              Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 32 of 37




 1       while she was under board of nursing stipulations. Plaintiff seeks

 2   I
         redress of these claims that were heard         &    ruled on in Bexar County

 3   IlDistrict Court by several judges, prior to ruling of Judge Gonzales.

 4                                         II.

 5                         Fraud upon the Court     (8       U.S.C. 1324c)

 6          116.   Plaintiff alleges and re-alleges that the 131st District
 7       Court of Judge Norma Gonzales and members, has not performed its
 8       judicial functions, while knowingly         &       willing thwarting the
 9       course of justice, fairness,      and due process. Plaintiff intends
10       to prove that the impartial functions of the court has been

11       directly corrupted. The judicial machinery itself has been
12       tainted, as officers of the court has been involved in the

13       perpetration of fraud, making material misrepresentations to the
14       court. Specifically,   timekeeping records of employees.
15                                           III.

16                         LIBEL   &   SLANDER (28 U.S.C. 1401)
17         117.    Plaintiff alleges and re-alleges that Defendants made
18       oral and written false statements of fact in reference to the

19       Plaintiffs character and behavior that were criminal in nature.
20       Defendants knew or should have known that their allegations were

21       never substantiated, in that no factual or credible evidence was
22       forthcoming,   and no ethical or criminal were charged against the

23       Plaintiff. The accusations were done with malice,                   for which
24       Plaintiff suffered damages and herein sues for defamation. This
25       claim is directly related to Defendant Afton Sand-Puryear
26       reading allegations to the jury without having the author of the
27       statements present. This conduct was allowed without objection
28       from counsel or the presiding judge of the 1315t District Court.


                                              32
             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 33 of 37




 1                                        Iv.

 2                     Spoliation of Evidence (18 U.s.c. 1519)
 3     Plaintiff intends to show that material evidence (binder) was
 4   destroyed,     lost or withheld from State      &   Federal investigators,
 5   as a notice was emailed to Mystic Park to secure the evidence.

 6   Defendants failed to comply with the courts written order to
 7   produce evidence. This is also in reference to            a   "destroyed"
 8   notice,    a   letter that was alleged to be in the care of attorney

 9   San Miguel for the Plaintiff.

10                                 DAMAGE S
11     119.    Plaintiff sustained the following damages because of the
12   actions and/or omissions of Defendants as described herein:
13       a.    All reasonable and necessary attorney fees incurred by or
14            on behalf of the Plaintiff;

15      b.    All reasonable and necessary costs incurred in pursuit of
16            this suit;

17      c.    Emotional pain;
18      d.    Mental anguish in the future;
19      e.    Mental anguish in the past;
20      f.    Inconvenience;

21      g.    Expert fees as the Court deems appropriate;
22      h.    Loss of benefits;

23      i.    Reasonable medical care     &   expenses in the past, which were
24            incurred by FREDA YOKUM, such charges are reasonable,
25            usual and customary charges for such services in Bexar
26            County, Texas after an attempted suicide in June 2018.

27      j.    Loss of future earnings;

28      k.    Injury to reputation;


                                              33
             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 34 of 37




 1      1.    Loss of enjoyment of life, due to stress        &   depression;

 2      m.    Mitigated past earnings.
 3                            EXEMPLARY DNAGES
 4      120.      Plaintiff will further show that the acts and omissions
 5   of the Defendants complained of herein, were committed with

 6   malice or reckless indifference to the protected rights of the
 7   Plaintiff and others. In order to punish said Defendants for

 8   unlawful business practices and to deter such in the future,

 9   Plaintiff seeks recovery for exemplary damages from defendants.
10                                SPECIFIC RELIEF
11      121. Plaintiff seeks the following specific relief,             which
12   arises out of the actions and/or omissions of Defendants as
13   described herein above:
14           a.   Prohibit by injunction the Defendants from engaging in
15                unlawful employment practices.

16           b.   Injunction to take necessary measures in teaching
17                employees the importance of truthfulness, and integrity
18                that can otherwise result in harmful injustices through

19                false,   inconsistent and misleading information.
20                                      PRAYER
21           WHEREFORE, PREMISES CONSIDERED, Plaintiff, FREDA YOKUM,
22   respectfully prays that in the interest of justice and fairness,
23   the Defendants be cited to appear and answer herein,             and that

24   upon a final hearing of the cause, judgment be entered for the
25   Plaintiff against the Defendants for damages in an amount of no
26   less than $1,000,000.00, or within the jurisdictional limits of

27   the Court:      exemplary damages, together with interest as allowed,
28




                                           34
             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 35 of 37




 1   cost of court; and such other relief, to which the Plaintiff may

 2   be entitled at law or in equity.

 3                               RESERVATION OF RIGHTS
 4     Plaintiff reserve the right to assert additional claims and/or
 5   defendants, as may be appropriate following further
 6   investigation and discovery.
 7


 8                    PLAINTIFF DEMANDS TRIAL BY JURY
 9



10                                           Respectfully submitted,
11


12   DATE:
                                                  Freda   Y(91kum,   Plaintiff
13
                                                    307 Bright Chase
14                                               San Antonio, Texas 78253
                                                 Primary: (210) 378-6963
15                                               Home: (210) 858-8822
                                                 missfredarn@grnail corn
                                                                      .




16

17


18
     Husch-Elackwell, LLP

19
     111 Congress Avenue, Suite 1400

20
     Austin, Texas 78701

21
     (512)    472-5456 (main)

22
     (512)    479-1101   (fax)

23

24

25

26

27

28




                                            35
             Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 36 of 37




 1


 2      PLAINTIFF HEREBY CERTIFY that a true and correct copy of the
 3   foregoing was furnished to Defendants Paramount Healthcare
 4   Corporation, LLC            and Defendants Husch-Blackwell, LLP, Af ton
 5   Sands-Puryear        &   Lorinda Holloway, attorney of record for PHCC-
 6   Mystic Park at Husch-Blackwell, LLP            lii.   Congress Avenue, Suite
 7   1400, Austin     ,       Texas 78701 on this          day of September 2019.
 8


 9


10


11


12
                                                      JLd-                   49k
                                                     Freda Yokum, Plaintiff
13                                                     307 Bright Chase
                                                    San Antonio, TX 78253
14                                                  Primary  : 210) 378-6963
                                                                     (


                                                    Home 2"<    210) 858-8822
                                                                 :       (


15                                                   missfredarn@gmail. corn

16

17   Husch-Blackwell, LLP

18   111 Congress Avenue, Suite 1400

19   Austin, Texas 78701

20   (512)    472-5456 (main)

21   (512)    479-1101        (fax)

22

23

24


25

26

27

28




                                              36
         Case 5:19-cv-01157-FB Document 1 Filed 09/25/19 Page 37 of 37



                                                   AFFIDAVIT

                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                            WESTERN DIVISION
                                                 BEXAR COUNT'(
My legal name is FREDA GRACE YOKUM, and my current occupation is Registered Nurse.
                                                                                         lam presently
a 58 yearsold, residing in Bexar County Texas. My current address is 307 Bright Chase, San Antonio,
Texas 78253.
Ihereby state that the information above is true, and further under oath and affirmation of belief,
information and direct knowledge that the matters, facts and complaints set forth in the pleadings set
forth, are true, and accurate to the best of my knowledge.

                                           Statement
As a Plaintiff in a previous State District Court of Bexar County, I intend to show that the named
suspects/defendants have individually & lointly engaged in criminal conspiracy to obstruct,
interfere and violate my Constitutional Rights, Civil Rights, and basic rights to a fair jury trial and
other procedural norms of the Court.

Under penalty of perjury, I submit the attached complaint, with the intent to produce
corroborating evidence, witness affidavits and other information obtained through discovery
and investigations to the Court. I, hereby submit this sworn affidavit with the attached
pleading, consisting of    37      pages total.

Dated this   c         day of September, 2019

                                                         9AL, )th
                                                           Freda Grace Yokum,   Affian7



SWORN   to and subscribed before me, this                day of September 2019.




             \1    ESTELA CASTELLANOS
                    Noty PubHc, StBte of
                                           O23                           NOTARY PUBLIC
